Case 6:21-cr-00036-PGB-GJK Document1 Filed 02/23/21 Page 1 of 3 PagelD 1
FILED

UNITED STATES DISTRICT COUR! FEB 23. PM 4: Q;
MIDDLE DISTRICT OF FLORIDA 9 o3)¢1 gay,
i COURY

THOCE DISTAL at
ORLANDO DIVISION “5/18 9 Foe,

UNITED STATES OF AMERICA
v. Case No. 6:ft)-cr- 3u- ORL. Aon
18 U.S.C. § 641
IDALGO WILLIAMS
INFORMATION
The United States Attorney charges:
COUNT ONE

Beginning on or about November 1, 2018, and continuing to on or
about May 23, 2019, in Volusia County, Florida, in the Middle District of
Florida, and elsewhere, the defendant,

IDALGO WILLIAMS

did knowingly and willingly embezzle, steal, purloin and convert to his own
use and the use of another, more than $1,000 of money and a thing of value of
the United States and the United States Department of Justice, a department
and agency of the United States, that is, $2,600 in funds from the Bureau of
Alcohol, Tobacco, Firearms, and Explosives, with the intent to deprive the
United States and the United States Department of Justice of the use and

benefit of the money and thing of value.

All in violation of 18 U.S.C. § 641.
Case 6:21-cr-00036-PGB-GJK Document 1 Filed 02/23/21 Page 2 of 3 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the violation.

3. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty;
Case 6:21-cr-00036-PGB-GJK Document1 Filed 02/23/21 Page 3 of 3 PagelD 3

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ
United States Attorney

» foal Nyy

Shawn P. Napier ”
Assistant United States Attorney

TRBNS

Roger B. Handberg, III
Assistant United States Attorney
Chief, Orlando Division

 
